Exhibit 99.1 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Consolidated Interim Financial Statements June 30, 2012 (Unaudited) The information contained in these financial statements constitutes a translation of the financial statements published by the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect.This translation was prepared for convenience purposes only. Contents Page Review Report 2 Condensed Consolidated Interim Financial Statements as atJune 30, 2012 (Unaudited) Condensed Consolidated Interim Statements of Financial Position 3 Condensed Consolidated Interim Statements of Income 5 Condensed Consolidated Interim Statements of Comprehensive Income 6 Condensed Consolidated Interim Statements of Changes in Equity 7 Condensed Consolidated Interim Statements of Cash Flows 12 Notes to the Condensed Consolidated Interim Financial Statements 14 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone Fax Internet 972 25312000 972 25312044 www.kpmg.co.il Review Report to the Shareholders of “Bezeq” -The Israel Telecommunication Corporation Ltd. Introduction We have reviewed the accompanying financial information of “Bezeq” -The Israel Telecommunication Corporation Ltd. and its subsidiaries (hereinafter – “the Group”) comprising of the condensed consolidated interim statement of financial position as of June 30, 2012 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the six and three month periods then ended. The Board of Directors and Management are responsible for the preparation and presentation of the financial information for these interim periods in accordance with IAS 34 “Interim Financial Reporting”, and are also responsible for the preparation of financial information for these interim periods in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Our responsibility is to express a conclusion on the financial information for these interim periods based on our review. We did not review the condensed interim financial information of certain consolidated subsidiaries whose assets constitute approximately 2.1 % of the total consolidated assets as of June 30, 2012, and whose revenues constitute approximately 1.8 % of the total consolidated revenues for the six and three month periods then ended. The condensed interim financial information of those companies was reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial information of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the abovementioned financial information is not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the abovementioned financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Without qualifying our abovementioned conclusion, we draw attention to lawsuits filed against the Group which cannot yet be assessed or the exposure in respect thereof cannot yet be estimated, as set forth in Note 5. Somekh Chaikin Certified Public Accountants (Isr.) August 1, 2012 2 Condensed Consolidated Interim Financial Statements as at June 30, 2012 (Unaudited) Condensed Consolidated Interim Statements of Financial Position June 30, 2012 June 30, 2011 December 31, 2011 (Unaudited) (Unaudited) (Audited) Assets NIS million NIS million NIS million Cash and cash equivalents Investments, including derivatives 24 Trade receivables Other receivables Inventory Assets classified as held for sale 28 20 23 Total current assets Investments, including derivatives 95 Trade and other receivables Property, plant and equipment Intangible assets Deferred and other expenses Investments in equity-accounted investees (mainly loans) Deferred tax assets Total non-current assets Total assets The attached notes are an integral part of these condensed interim financial statements 3 Condensed Consolidated Interim Financial Statements as at June 30, 2012 (Unaudited) Consolidated Statements of Financial Position (Contd.) June 30, 2012 June 30, 2011 December 31, 2011 (Unaudited) (Unaudited) (Audited) Liabilities and capital Note NIS million NIS million NIS million Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Deferred income 59 39 56 Provisions Employee benefits Dividend payable Total current liabilities Debentures Loans Employee benefits Other liabilities 79 43 93 Provisions 70 70 69 Deferred tax liabilities 55 66 69 Dividend payable Total non-current liabilities Total liabilities Equity Total equity attributable to equity holders of the Company Non-controlling interests - 42 38 Total equity Total liabilities and equity Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: August 1, 2012 The attached notes are an integral part of these condensed consolidated interim financial statements. 4 Condensed Consolidated Interim Financial Statements as at June 30, 2012 (Unaudited) Consolidated Statements of Income For the Six month period ended For the Three month periodended For the Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Revenues (Note 8) Operating results Depreciation and amortization Salaries General and operating expenses (Note 9) Other operating expenses (income), net – see also Note 13.2 (6 ) 17 ) Operating profit Financing expenses (income) Financing expenses Financing income ) Financing expenses, net 33 82 77 62 Profit after financing expenses, net Share in losses of equity-accounted investees 83 72 Profit before income tax Income tax Profit for the period Attributable to: Owners of the Company Non-controlling interests 6 (1
